Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kong et al. (US 2017/0287429) .
Regarding claims 1, 7, 11, Kong fig. 1, discloses a device for driving data, the device comprising: a plurality of channel amplifiers, each arranged in every channel (SA1-SAm); and a controlling circuit configured, when a piece of data for a horizontal line H (H being a natural number) is identical to a piece of data for a horizontal line H+1 among pieces of image data for a frame and a piece of pixel data of a first channel is identical to a piece of pixel data of a second channel adjacent to the first channel among a plurality of pieces of pixel data for the horizontal line H+1 (see horizontal GL, vertical DL), to control a second channel amplifier (SA2), among a first channel amplifier for outputting a data voltage corresponding to the piece of pixel data of the first channel and the second channel amplifier for outputting a data voltage corresponding to the piece of pixel data of the second channel (DL1 and DL2), to be deactivated and to control the first channel and the second channel share the data voltage of the first channel amplifier in an active state during a horizontal driving period for the piece of data of the horizontal line H+1 (see [0006] According to another example embodiment of the inventive concepts, there is provided a display device including: a display panel including a plurality of pixels arranged in a matrix form; a data driver including a first channel amplifier configured to drive a first data line connected to first pixels of the display panel based on first pixel data associated with a plurality of gate lines of the display panel, a second channel amplifier configured to drive a second data line connected to second pixels of the display panel based on second pixel data associated with the plurality of gate lines; and a timing controller configured to compare first pixel data with second pixel data associated with a (k+1).sup.th gate line (k is a positive integer) among the plurality of gate lines during a k.sup.th horizontal period, and to determine whether to turn on or turn off the second channel amplifier for a (k+1).sup.th horizontal period based on a comparison result, before the (k+1).sup.th horizontal period starts. [0056] In contrast, although pieces of pixel data of two adjacent pixels PX of a next line are the same as each other, when a data transition amount of each piece of pixel data provided to two channel amplifiers SA during the current horizontal period and the next horizontal period is equal to or greater than the threshold value that is set in advance, the two channel amplifiers SA may be turned on. If the data transition amount of each piece of pixel data is equal to or greater than the threshold value that is set in advance and one channel amplifier SA drives two or more data lines DL an operation load of the channel amplifiers SA may greatly increase, and a normal image signal, for example, a grayscale voltage corresponding to pixel data, may not be applied to each data line DL during one horizontal period. Therefore, if at least one data transition amount of each piece of pixel data is equal to or greater than the threshold value that is set in advance, the two channel amplifiers SA may operate and may drive their corresponding data lines DL).
Regarding claim 2, discloses the device of claim 1, wherein the controlling circuit is configured to deactivate the second channel amplifier by blocking a bias voltage supplied to the second channel amplifier ( wherein the controller is configured to, determine, prior to the start of the second horizontal period, that the operation state of the second channel amplifier is deactivated during the second horizontal period, if the pixel data associated with the first gate line and the second gate line indicates that the second channel amplifier is on during the first horizontal period and off during the second horizontal period, and disable the second channel amplifier for the second horizontal period after the start of the second horizontal period, if the controller determines that the operation state of the second channel amplifier is deactivated during the second horizontal period).
Regarding claim 3. The device of claim 1, further comprising a data comparing circuit configured to compare the piece of data for the horizontal line H and the piece of data for the horizontal line H+1 and, when the piece of data for the horizontal line H is identical to the piece of data for the horizontal line H+1, to compare whether the piece of pixel data of the first channel is identical to the piece of pixel data of the second channel, wherein the controlling circuit deactivates the second channel amplifier among the first channel amplifier and the second channel amplifier according to a result of the comparison by the data comparing circuit ([0054] For example, as described above, the data comparator 210 may compare pieces of pixel data of two adjacent pixels PX of the next line. When the pieces of the pixel data of the adjacent pixels PX are the same as each other, the data comparator 210 may compare pixel data of two pixels of a current line, which are connected to the same data line as the adjacent pixels PX, with the pixel data of the two pixels of a next line and if respective differences between the pieces of the pixel data of the two pixels of the current and next lines are less than a threshold value that is set in advance, the data comparator 210 may turn off one of two channel amplifiers SA corresponding to the two pixels.
Regarding claim 4. The device of claim 1, wherein, when the piece of data for the horizontal line H is different from a piece of data for a horizontal line H−1, the controlling circuit activates all of the plurality of channel amplifiers during the horizontal driving period for the piece of data of the horizontal line (see fig. 1, [0039] In an example embodiment, according to first to m.sup.th pixel data DATA1 to DATAm transmitted to the first to m.sup.th channel amplifiers SA1 to SAm, at least some of the first to m.sup.th channel amplifiers SA1 to SAm may be turned off. For example, when pieces of pixel data of at least two adjacent pixels PX are the same as each other, at least one of channel amplifiers SA corresponding to the at least two adjacent pixels PX may be turned off, and a channel amplifier SA that is turned on may simultaneously drive at least two data lines DL. In other words, the channel amplifier SA that is turned on may simultaneously drive at least two pixels PX connected to at least different data lines DL. [0137] Referring to FIG. 13B, when the first, second, and third pixel data DATA1(k+1), DATA2(k+1), and DATA3(k+1) of the next line are same as each other, the data comparator 210d may control the data driver 300d in such a manner that one of the first to third channel amplifiers SA1 to SA3 is turned on and others thereof are turned off during the next horizontal period. For example, the first channel amplifier SA1 may be turned on, and the second and third channel amplifiers SA2 and SA3 may be turned off. In this case, the output SO1 of the first channel amplifier SA1 may be provided to the first to third data lines DL1 to DL3. In other words, the first channel amplifier SA1 may drive three pixels connected to different data lines).
Regarding claim 5, discloses the device of claim 1, wherein the pixel data comprises a greyscale value and the piece of pixel data of the first channel and the piece of pixel data of the second channel have a same greyscale value [0035] According to gate-on signals output from the gate driver 400, the first to n.sup.th gate lines GL1 to GLn are sequentially selected, and as grayscale voltages corresponding to the pixels PX are applied, through the first to m.sup.th data lines DL1 to DLm, to the pixels PX connected to the first to n.sup.th gate lines GL1 to GLn that are sequentially selected, a display operation may be performed).
Regarding claim 6, discloses the device of claim 1, wherein, when the piece of data of the horizontal line H+1 is different from a piece of data of a horizontal line H+2 among the pieces of data for the frame, the controlling circuit reactivates the second channel amplifier during a horizontal driving period for the piece of data of the horizontal line H+2 ([0068] In an example embodiment, if it is determined that the first pixel data DATA1(k+1) is the same as the second pixel data DATA2(k+1) of the next line, the data comparator 210a may determine data transition amounts of each piece of pixel data between the current line and the next line and may output a control signal for turning on the first and second channel amplifiers SA1 and SA2 to the first and second channel amplifiers SA1 and SA2 if each of the data transition amounts is greater than a threshold value that is set in advance. For example, the data comparator 210a may calculate a first data transition amount by comparing the first pixel data DATA1(k) of the current line with first pixel data DATA1(k−1) of the next line and may calculate a second data transition amount by comparing the second pixel data DATA2(k) of the current line with the second pixel data DATA2(k+1) of the next line. The transition amount may be referred to as a data difference. The data comparator 210a may output a control signal for turning on all of the first and second channel amplifiers SA1 and SA2 to the first and second channel amplifiers SA1 and SA2 when at least one of the first data transition amount and the second data transition amount is equal to or greater than the threshold value that is set in advance. In other words, the data comparator 210a may output a control signal for turning off one of the first and second channel amplifiers SA1 and SA2 to the first and second channel amplifiers SA1 and SA2 when the first pixel data DATA1(k+1) of the next line is the same as the second pixel data. DATA2(k+1) thereof, and the data transition amount of the pixel data is less than the threshold value that is set in advance).
Regarding claims 8, 12, the system of claim 7, wherein the data-driving device is configured to make the data voltage of the first channel amplifier be shared through a data line connected to an output side of the second channel amplifier (see fig. 1).
Regarding claim 10, the system of claim 7, wherein, when the piece of data of the horizontal line H is different from a piece of data of a horizontal line H−1, the data-driving device activates all of the plurality of channel amplifiers during a horizontal driving period for the piece of data for the horizontal line H (see fig. 1, [0140] In this case, the threshold value may differ according to how many pieces of the first, second, and third pixel data DATA1(k+1), DATA2(k+1), and DATA3(k+1) of the next line are the same. For example, when two pieces of pixel data are the same as each other and the data transition amount of each piece of pixel data is less than a first threshold value, the data comparator 210d may control one channel amplifier SA to be turned off during the next horizontal period. When three pieces of the pixel data are the same as one another, in other words, the first, second, and third pixel data DATA1(k+1), DATA2(k+1), and DATA3(k+1) of the next line are the same, and when the data transition amount of each of the first, second, and third pixel data DATA1(k+1), DATA2(k+1), and DATA3(k+1) is less than a second threshold value, the data comparator 210d may control two channel amplifiers SA to be turned off and one channel amplifier SA to drive three pixels during the next horizontal period. In an example embodiment, the first threshold value may be greater than the second threshold value. In other words, as the number of pixels that one channel amplifier needs to drive is great, the threshold value may be small. [0141] In the present example embodiment, the data comparator 210d may compare three pieces of pixel data of the next line and may determine how many pixels one channel amplifier drives according to a comparison result. However, the inventive concepts are not limited thereto. The data comparator 210d may compare at least four pieces of pixel data of the next line).
Regarding claim 13, discloses the data-processing device of claim 11, the first configuration information is a register value stored in a register comprised in the data-driving device ([0153] However, according to the present example embodiment, the data comparator 210e may sequentially generate the control signals SAEN1 to SAENm, OC1 to OCm, and CON1 to CONm-1, provide the shift register 320e with the generated control signals SAEN1 to SAENm, OC1 to OCm, and CON1 to CONm-1, and provide the control signals SAEN1 to SAENm, OC1 to OCm, and CON1 to CONm-1 to the driving unit 310e through the shift register 320e. The data comparator 210e may provide the control signals SAEN1 to SAENm, OC1 to OCm, and CON1 to CONm-1 to the shift register 320e through signal lines, of which the number is relatively much less than the number of control signals SAEN1 to SAENm, OC1 to OCm, and CON1 to CONm-1. A routing area of the signal lines is small, and since a length of a layout of the shift register 320e in the first direction is similar to the length of the driving unit 310e in the first direction, a routing area of the signal lines between the shift register 320e and the driving unit 310e may be greatly small. Therefore, the area of the display driving circuit 500e may decrease).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 2017/0287429) in view of Tsuchi (US2012/0032939).
Regarding claim 9, discloses the system of claim 7.
Tsuchi discloses [0022] The arrangement of FIG. 8 is a half VDD amplifier, i.e., an amplifier whose driving power supply is provided for each of a positive-polarity dynamic range and for a negative-polarity dynamic range. The amplifier includes differential stages 14 (24) and output stages 13 (23). There are cases wherein, for the power supply voltage range of the differential stage 14 of VDD to VSS (VDD to VSS), the power supply voltage range of the output stage 13 is small and is VDD to VML, and wherein, in similar manner, for the power supply voltage range of the differential stage 24 of VDD to VSS, that of the output stage 23 is small and is VMH to VSS. For example, VML=VMH=VDD/2. [0031] The potential difference between the power supply voltages of the intermediate stage and the output stage of each of the positive polarity amplifier 210 and the negative polarity amplifier 220 is set to one-half of the potential difference of the power supply voltages of differential units 210A and 220A, respectively.
It would have been obvious to the skilled in the art before the effectively filing data of the invention to provide a half of the plurality of channel amplifiers are positive polarity channel amplifiers and the other half are negative polarity channel amplifiers in Kong et al. as suggested by Tsuchi, the motivation in order to set to one-half of the potential difference of the power supply voltages of differential units 210A and 220A, respectively. 
Therefore, the combination of Kong et al. and Tsuchi, discloses a half of the plurality of channel amplifiers are positive polarity channel amplifiers and the other half are negative polarity channel amplifiers and, if the first channel amplifier is a positive polarity channel amplifier, the second channel amplifier is a positive polarity channel amplifier adjacent to the first channel amplifier (Kong et al. fig. 1, and Tsuchi pars. 22, 31).
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590. The examiner can normally be reached M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN N CHOW/Primary Examiner, Art Unit 2623